PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NI et al.
Application No. 16/592,346
Filed: 3 Oct 2019
For: DIMMING CIRCUIT AND LIGHTING DEVICE

:
:
:	DECISION ON PETITION
:
:





This is a decision on the petition under 37 CFR 1.55(f), filed March 05, 2021, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application on March 05, 2021.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on October 03, 2019. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with Manual of Patent Examining procedure, section 601.03(a). If applicable, petitioner could also use the customer number data change to effectuate a change in correspondence address (PTO/SB/124). A courtesy copy of this decision is being mailed to the address on the petition.  However, the Office will mail all future correspondence solely to the address of record.

This application file is being referred to the Office of Data Management.




/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions
	
cc: 
Ziegler IP Law Group, LLC
55 Green Farms Road
Westport, CT 06880